     Case 1:18-cv-03233-WFK-SMG Document 20 Filed 01/31/19 Page 1 of 1 PageID #: 59

                               ZEICHNER ELLMAN & KRAUSE                                   LLP
                                              1211 AVENUE OF T HE AMERICAS
                                                NEW YORK, NEW YORK 10036
                                                    TEL: (212) 223-0400


   DIRECT DIAL
   (212) 826-5325                                                                                      WWW.ZEKLAW.COM
dhamilton@zeklaw.com




                                                                 January 31, 2019

            BY ELECTRONIC CASE FILING

            Honorable Steven M. Gold
            United States Magistrate Judge
            United States District Court
            Eastern District of New York
            225 Cadman Plaza East
            Chambers: Room 1217
            Brooklyn, New York 11201

                       Mordechai Atlas v. Equifax Information Services, LLC et al.
                                       1:18-cv-3233 WFK-SMG
                        Citibank’s Request for Extension of Discovery Deadlines

            Dear Judge Gold:

                           We are counsel to defendant Citibank, N.A. in this matter. We write
            pursuant to this Court’s Individual Practices to approve an extension of time by which
            the parties may complete discovery by 60 days from February 1, 2019 to and including
            April 2, 2019. Plaintiff’s counsel consented to this request. This request is made
            because the parties are engaging in meaningful settlement discussions and, thus,
            discovery is not yet complete. To that end, the parties respectfully request that the
            Settlement Conference currently scheduled for February 8, 2019 be similarly adjourned.

                          This is Citibank’s first request for such an extension to this Court.

                                                                 Respectfully,



                                                                 /s/ David S.S. Hamilton

            cc:           Daniel Kohn, Esq. (By ECF)




                               N E W Y O R K | C O N N E C T IC U T | N E W J E R S E Y | IS R A E L
            #1000883
